Title: To Thomas Jefferson from John Smith, 13 April 1803
From: Smith, John
To: Jefferson, Thomas


          
            Sir
                     
            New Orleans April the 13th 1803
          
          Having been at this place for some days, I find every thing remaing in Statuco—The Intendant positively refuses to restore to us the Deposit—And it is commonly said to be in conformity to some secret instructions which he has received from the Court at Madrid
          He certainly has something to protect him of the kind, or he would not dare to persist. He possesses more information & ability then all the Spanish officers of this Port put together And I do not think that one of his acquaintance here believes that he makes one solitary step as a public officer unauthorised—Many of his most intimate friends declare that he is friendly to the United States, And wishes with many more, the Americans had possession of this Country, for which they now have a sufficient cause for at least making the attempt
          The french Prefect has made many flattering professions to the Americans at this place but this is calculated to enveigle them—To soften them down into supineness, or destroy them by faction—The french will here carry fire in there Bosom, & in due time will discover the flame—The consequences of their coming here is sincerely to be deprecated—And indeed is dreaded with horrow by both the Spanish & Americans at this moment—It will be matter of consolation if our Minister should succeed in the object of opening a negociation for the east side of the Mississippi River—The western Country from her Geographical, commercial & political situation has become an object of importance & loudly calls for this acquisition of Territory If the French should settle it, a war will be the inevitable consequence—
          It is reported here that the French army destined for this place are ordered to St. Domingo—Mr. Hewling no doubt will state the particulars I beg pardon for this intrusion on your time
          I am Sir with consideration & respect Your most obedient Servt
          
            John Smith
          
        